 

AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Eastern District of Wisconsin

cuss VE OUI

In the Matter of the Search of:

information associated with all Google accounts that,
during the time period described below, were accessed
from a mobile device located in the geographic region
more fully described in Attachment A

 

ae ae a

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under penalty of
perjury that I have reason to believe that on the following person or property:

See Attachment A.

located in the Eastern District of Wisconsin, there is now concealed:

See Attachment B.

The basis for the search under Fed. R. Crim P. 41(c) is:
LI evidence of a crime;
CL] contraband, fruits of crime, or other items illegally possessed;
L] property designed for use, intended for use, or used in committing a crime;
Cl a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of:
Title 21, United States Code, Sections 841(a)(1), 843(b) and 846, and Title 18, United States Code, Sections 924(c), 1951, 1956,
1957, and 2113

The application is based on these facts: See attached affidavit.

L] Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

arse

/rrlicant ’s signature

Matt Gibson, Special Agent
Printed Name and Title

   
   

Sworn to before me and signed in my presence:

pac Apal (6 2017

Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 1o0f10 Dogument 1 .
City and State: Milwaukee, Wisconsin David E. Jones _U.S. Magistrate Judge
Printed Name and Title

udge’s signat
 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Matthew Gibson, being first duly sworn on oath, on information and belief state:
L INTRODUCTION, BACKGROUND, TRAINING, AND EXPERIENCE:

1. I make this affidavit in support of an application for a search warrant for
information that is stored at premises controlled by Google, a provider of electronic
communications service and remote computing service headquartered at 1600 Amphitheatre
Parkway, Mountain View, California 94043. The information to be searched is described in the
following paragraphs and in Attachment A. This affidavit is made in support of an application for
a search warrant under 18 U.S.C. § 2703(c)(1)(A) to require Google to disclose to the government
copies of the information further described in Attachment B.

2. J have over 27 years of experience as a law enforcement officer and am currently
assigned to the Milwaukee FBI Violent Crime Task Force as a Deputized Federal Task Force
Officer. I was a Special Agent with the Federal Bureau of Investigation for over 23 years and have
been an Investigator with the Milwaukee County District Attorney’s Office since 2015. I have
participated in numerous complex narcotics, money laundering, violent crime, armed bank
robbery, and armed commercial robbery investigations in violation of Title 21, United States Code,
Sections 841(a)(1), 843(b) and 846, and Title 18, United States Code, Sections 924(c), 1951, 1956,
1957, 2113, and other related offenses. I have employed a wide variety of investigative techniques
in these and other investigations, including but not limited to, the use of informants, wiretaps,
cooperating defendants, recorded communications, search warrants, surveillance, interrogations,
public records, DNA collection, and traffic stops. I have also received formal training regarding
the same. As a Federal Task Force Officer, I am authorized to investigate violations of laws of the

United States and to execute warrants issued under the authority of the United States.

Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 2 0f10 Document 1
 

3. Based on the facts set forth in this affidavit, there is probable cause to search the
information described in Attachment A for evidence of a violation of 18 U.S.C. § 2113(a) (Bank
Robbery) and 18 U.S.C. § 924(c) (Brandishing a Firearm During a Crime of Violence).

4. This affidavit is based upon my training and experience, my personal knowledge
and information reported to me by other federal, state, and local law enforcement officers during
the course of their official duties, all of whom I believe to be truthful and reliable. This affidavit
is also based upon police reports, surveillance videos, and witness statements that I consider to be
reliable as set forth herein.

5. Because this affidavit is submitted for the limited purpose of a obtaining a search
warrant, I have not included each and every fact known to me concerning this investigation.

Il. JURISDICTION

6. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that — has jurisdiction
over the offense investigated.” 18 U.S.C. § 2711(3)(A)(i).

II. BACKGROUND RELATING TO GOOGLE AND RELEVANT TECHNOLOGY

7. A cellular telephone or mobile telephone is a handheld wireless device used
primarily for voice communication through radio signals. Cellular telephones send signals through
networks of transmitter/receivers called “cells,” enabling communication with other cellular
telephones or traditional “landline” telephones. Cellular telephones rely on cellular towers, the
location of which may provide information on the location of the subject telephone. Cellular
telephones may also include global positioning system (“GPS”) technology for determining the

location of the device.

2
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 3 o0f10 Document 1
 

8. Google is an Internet company which, among other things, provides electronic
communication services to subscribers. Google allows subscribers to obtain email accounts at the
domain name gmail.com. Subscribers obtain an account by registering with Google. During the
registration process, Google asks subscribers to provide basic personal information. Therefore,
the computers of Google are likely to contain stored electronic communications (including
retrieved and unretrieved email for Google subscribers) and information concerning subscribers
and their use of Google services, such as account access information, email transaction
information, and account application information. In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users.

9. In my training and experience, email providers generally ask their subscribers to
provide certain personal identifying information when registering for an email account. Such
information can include the subscriber’s full name, physical address, telephone numbers and other
identifiers, alternative email addresses, and, for paying subscribers, means and source of payment
(including any credit or bank account number). In my training and experience, such information
may constitute evidence of the crimes under investigation because the information can be used to
identify the account’s user or users. Based on my training and experience, I know that even if
subscribers insert false information to conceal their identity, I] know that this information often
provides clues to their identity, location or illicit activities.

10. Inmy training and experience, email providers typically retain certain transactional
information about the creation and use of each account on their systems. This information can
include the date on which the account was created, the length of service, records of login (.e.,

session) times and durations, the types of service utilized, the status of the account (including

3
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 4o0f10 Document 1
 

whether the account is inactive or closed), the methods used to connect to the account (such as
logging into the account via the provider’s website), and other log files that reflect usage of the
account. In addition, email providers often have records of the Internet Protocol address (“IP
address”) used to register the account and the IP addresses associated with particular logins to the
account. Because every device that connects to the Internet must use an IP address, IP address
information can help to identify which computers or other devices were used to access the email
account.

11. As explained herein, information stored in connection with an email account may
provide crucial evidence of the “who, what, why, when, where, and how” of the criminal conduct
under investigation, thus enabling the United States to establish and prove each element of the
crime or alternatively, to exclude the innocent from further suspicion. In my training and
experience, the information stored in connection with an email account can indicate who has used
or controlled the account. Further, information maintained by the email provider can show how,
where, and when the account was accessed or used. Based on my training and experience, I have
learned that Google also maintains records that may reveal other Google accounts accessed from
the same electronic device, such as the same computer or mobile device, including accounts that
are linked by Hypertext Transfer Protocol (HTTP) cookies, which are small pieces of data sent
from a website and stored in a user’s Internet browser.

12. | Google has developed an operating system for mobile devices, including cellular
phones, known as Android. Nearly every cellular phone using the Android operating system has
an associated Google account and users are prompted to add a Google account when they first turn

on a new Android device.

4
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 5of10 Document 1
 

 

13. Over the past 15 years, the majority of subjects I have arrested and investigated
have had cellular telephones and utilized them in some capacity in furtherance of their criminal
activity, such as but not limited to: arranging meetings with co-conspirators; taking photographs
of bank proceeds, firearms, and vehicles used in robberies; using Instant Messaging and Facebook
posts to sell pills stolen from pharmacies; purchasing firearms which were used in robberies; using
web searches to find pharmacies and cellular phone stores they later robbed; and sending text
messages concerning robberies. Additionally, in numerous police reports I have reviewed as part
of these criminal investigations, the subjects almost always have a cellular telephone mentioned
in the report or seized as evidence.

14. Based on my training and experience, I have learned that Google collects and
retains location data from Android-enabled mobile devices when a Google account user has
enabled Google location services. The company uses this information for location-based
advertising and location-based search results. This information is derived from GPS data, cell
site/cell tower information, and Wi-Fi access points.

15. Location data can assist investigators in understanding the chronological and
geographic context of the email account access and use relating to the crime under investigation.
This geographic and timeline information may tend to either inculpate or exculpate the account
owner. Additionally, information stored at the user’s account may further indicate the geographic
location of the account user at a particular time (e.g., location information integrated into an image
or video sent via email).

IV. PROBABLE CAUSE
16. On April 8, 2019, at approximately 11:06 am, an unidentified male subject

committed the armed robbery of the National Exchange Bank and Trust, 6278 Blueberry Road,

5
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 6of10 Document 1
 

 

Allenton, WI. The subject entered the south entrance and approached the teller counter. The
subject was holding a cellular telephone to his ear and the victim teller heard the subject say
something to the effect of, “I’m here now.” The subject then threw a blue zippered bank style
bag onto the teller counter and motioned for the teller to look at the bag. The bag had “50’s and
100’s only” written on it. The subject then displayed a silver and black handgun above the teller
counter. The victim teller realized it was a robbery, removed cash from the teller drawer, and
placed it in the blue bag. The subject grabbed the bag as the victim teller removed more money
from the teller drawer. As the subject became more agitated, the victim teller’s hand placed more
money on the counter. The subject grabbed the money, turned, and fled the bank.

17. Witness statements and surveillance video indicated the subject was a white male,
approximately 5’5” to 5’8” tall, in his early to mid 20s, slim build, with facial hair. The subject
was wearing a dark colored knit stocking cap, glasses, dark jacket or sweatshirt, and holding a
cellular telephone. He was armed with a silver and black handgun. The blue bag was described
as being a bank style half sized bag which may have had a zipper and lock.

18. | During a law enforcement canvas of the area, a citizen witness stated that a dark
colored SUV was parked facing south on Blueberry Road just south of the National Exchange
Bank and Trust for about 10 minutes at about the time of the robbery. The witness thought it was
suspicious the vehicle was parked there. The witness stated a white male was driving and right
after another white male wearing a dark colored winter hat entered the passenger side of the
vehicle, it sped off southward on Blueberry Road.

19. | Google Maps identified the National Exchange Bank and Trust, 6278 Blueberry

Road, Allenton, WI., location using latitude/longitude data as 43.421035, -88.350536.

6
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 7 of 10 Document 1
 

20. According to the Statcounter website, http://gs.statcounter.com/os-market-
share/mobile/united-states-of-america, as of March 2019, the Apple operating system iOS and the
Android Operating System account for 99% of the US market share of Mobile operating systems.

21. Based on my training and experience I know that robbery suspects often use mobile
cellular devices as tools in furtherance of their robbery conspiracies. For example, I know that
robbery suspects often use accomplices as lookouts or getaway drivers and communicate with
these accomplices through cell phones. Often times, suspects conduct pre-robbery surveillance to
determine the number of people inside of the store or the presence of law enforcement.

V. CONCLUSION

22. Based on the forgoing, it is probable that the unknown subjects of this investigation
had cellular telephones which utilized either Google’s Android or Apple OIS operating systems.
Because the warrant will be served on Google, who will then compile the requested records at a
time convenient to it, reasonable probable cause exists to permit the execution of the requested
warrant at any time in the day or night.

VI. REQUEST FOR SEALING

23. It is further requested that the Court order that all papers in support of this
application, including the affidavit and search warrant, be sealed until further order of the Court.
These documents discuss an ongoing criminal investigation that is neither public nor known to all
of the targets of the investigation. Accordingly, there is good cause to seal these documents
because their premature disclosure may give targets an opportunity to flee/continue flight from
prosecution, destroy or tamper with evidence, change patterns of behavior, notify confederates, or

otherwise seriously jeopardize the investigation.

7
Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 8 of10 Document 1
ATTACHMENT A
BANK ROBBERY LOCATION
Property To Be Searched
This warrant applies to information associated with all Google accounts that, during the

time period described below, were accessed from a mobile device located in the geographic

region described below.

i, Date: April 8, 2019
Bank Robbery Location: National Exchange Bank and Trust,
6278 Blueberry Road,
Allenton, WI
43.421035, -88.350536 (Latitude/Longitude)
Time Period: 10:50 a.m. CST to 11:10 a.m. CST
Radius: 400 meters

NationaliExchange
~ _oanké& TrustsAllenton

25]
a

 

This warrant calls for information that is stored at premises controlled by Google, a

company headquartered at 1600 Amphitheatre Parkway, Mountain View, California 94043.

Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 9of10 Document 1
I

 

 

ATTACHMENT B

Particular Things to be Seized
Information to be disclosed by Google (the “Provider”)

To the extent that the information described in Attachment A is within the possession,

custody, or control of the Provider, including any information that has been deleted but is still

available to the Provider or that has been preserved pursuant to a request made under 18 U.S.C. §

2703(f), the Provider shall provide responsive data (as described in Attachment A) pursuant to

the following process:

1.

Google shall query location history data based on the Initial Search Parameters (as
described in Attachment A).

For each location point recorded within the Initial Search Parameters, Google shall
produce anonymized information specifying the corresponding unique device ID,
timestamp, coordinates, display radius, and data source, if available (the “Anonymized
List’).

Law enforcement shall review the Anonymized List to remove devices that are not
relevant to the investigation, for example, devices that were not in the location for a
sufficient period of time. If additional location information for a given device ID is
needed in order to determine whether that device is relevant to the investigation, law
enforcement may request that Google provide additional location coordinates for the

Time Period that fall outside of the Target Location. These contextual location
coordinates may assist law enforcement in identifying devices that were located outside
the Target Location, were not within the Target Location for a long enough period of
time, were moving through the Target Location in a manner inconsistent with the facts of
the underlying case, or otherwise are not relevant to the investigation.

For those device IDs identified as relevant pursuant to the process described above, law

enforcement may request that Google Provide subscriber information for the Google
Account associated with each identified device ID.

Case 2:19-mj-00061-DEJ Filed 09/19/19 Page 10of10 Document 1
